Citation Nr: 0427497	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysthymia.

3.  Entitlement to service connection for fibromyalgia.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a peptic ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Member of 
the Board in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the Board notes that there 
are indications that the veteran is in receipt of, or at 
least applied for, disability benefits from the Social 
Security Administration (SSA).  During the VA hearing held in 
March 2004, the veteran made a reference to having previously 
attended a hearing before someone from the Social Security 
Administration.  The Board concludes that VA has an 
additional duty to assist with the development of evidence, 
as VA has not obtained evidence from the SSA regarding the 
veteran's claim for benefits administered by that agency.  
Efforts to obtain such records should be accomplished.  The 
duty to assist is particularly applicable to records which 
are known to be in the possession of the Federal Government, 
such as military service department and SSA records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) (in deciding a claim for 
an increased rating, the SSA's decision is "pertinent" to a 
determination of a veteran's ability to engage in 
substantially gainful employment, quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)).  Social Security 
records might potentially contain evidence pertinent to any 
or all of the issues on appeal.  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such 
records may be relevant to the claims for VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

The Board finds that another VA opinion is required for 
proper evaluation of the claim.  The evidence which is of 
record raised a question of whether the veteran may have a 
psychiatric disability which is secondary to his service-
connected back disorder.  He has previously been granted 
service connection for a low back strain rated as 40 percent 
disabling.  A VA mental examination dated in August 2000 
indicates that the veteran's dysthymia was exacerbated by 
chronic pain.  The source of that chronic pain was not 
specified.  Similarly, a VA mental disorders examination 
report dated in April 2002 reflects a diagnosis of dysthymia 
and pain disorder associated with both psychological factors 
and a general medical condition.  The examiner further stated 
that when the veteran's pain increases, so does his 
depression.  Again, however, it is not clear whether the 
examiner was referring to pain from the service-connected 
back disorder or from nonservice-connected disability such as 
his fibromyalgia or arthritis.  In order to address this 
question, the Board concludes that the claims file should be 
referred to a VA specialist for the purpose of obtaining a 
medical opinion as to the etiology of any such disability.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  The RO should refer the claims file 
to a VA psychiatrist for the purpose of 
obtaining an opinion as to the etiology 
of any psychiatric disability which the 
veteran may currently have.  The VA 
psychiatrist should specifically comment 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
psychiatric or neurological disability 
was caused or aggravated by the service-
connected back disorder, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
If the psychiatrist concludes that an 
examination is required, one should be 
scheduled and conducted.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
RO should specifically address the claim 
for service connection for a psychiatric 
disorder as secondary to the service-
connected back strain.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




